 1   WILLIAM J. PORTANOVA, State Bar No. 106193
     Attorney at Law
 2
     400 Capitol Mall, Suite 1100
 3   Sacramento, CA 95814
     Telephone: (916) 444-7900
 4   Fax: (916) 444-7998
     Portanova@TheLawOffices.com
 5

 6   Attorney for Thomas W. Jopson

 7

 8
                                 UNITED STATES DISTRICT COURT

 9
                                EASTERN DISTRICT OF CALIFORNIA

10

11
      UNITED STATES OF AMERICA,                       No. 2:11-cr-00275 JAM
12
                        Plaintiff,                    ORDER RE: DEFENDANT’S MOTION
13                                                    FOR EARLY TERMINATION OF
             v.                                       SUPERVISED RELEASE
14
      THOMAS W. JOPSON,
15
                        Defendant.
16

17

18

19
                                              ORDER

20          GOOD CAUSE SHOWING, it is hereby ORDERED that Mr. Jopson’s term of
21   supervised release is hereby terminated pursuant to 18 U.S.C. § 3583(e).
22

23    Dated: October 5, 2018                       /s/ John A. Mendez
24                                                 THE HONORABLE JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
25

26

27

28


     ORDER RE: MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE
